Case 19-24331-PDR Doc128 Filed 05/07/21 Pagelof3

Ralph L. Sanders 19-24331-PDR

Dear Honorable Judge Peter D. Russin

UNITED STATES BANKRUPTCY COURT

United States Courthouse 299 E. Broward Blvd.
Courtroom: 301 / Chambers: Room 303

Fort Lauderdale, FL 33301

Bankruptcy Case 19-bk-24331-PDR Date: May 7, 2021

Motion for Fee Exemption for Pacer.Gov in Order To Find Law

Firm will take on existing Chapter 13 case.

You Honor

Per Court order doc 120, filed on May 6, 2021, orders me to get an
attorney and have a new modification plan ready by June 1, 2021
hearing.

| have in the past been calling/email bankruptcy attornies to take over
my case

One of the issues has been attorneys rather be the attorney who

starts the case. (Attny Van Horn and others).

Case 19-BK-24331 Page 1 of 3

AK

 
Case 19-24331-PDR Doc128 Filed 05/07/21 Page2of3

Ralph L. Sanders 19-24331-PDR

| did find a law firm that would take over, but his firm does not handle
Chapter 13 cases in Broward. Attny Kingcade would have been great,

but ...

gs

4,

Tina Polimeni tina@miamibankruptcy.com Wiar $, 2921, 9:40 AM
We do represent people in Broward but notfor chapter 13
bankruptcy.

Thank you,

Tina Polimeni, Paralegal

Kingcade-Garcia-McMaken, P.A.

1370 Coral Way

Miami, FL 33145

(305) 285-9100

In order to find a law firm that will take over a case is to data-mine the
pacer.gov for Chapter 13 cases where there has been a change of
law firms. | am setting have a website with all of the information
related to my Chapter 13 case, esp the insurance damage and other

items.

Case 19-BK-24331 Page 2 of 3

a

 
Case 19-24331-PDR Doc128 Filed 05/07/21 Page 3of3

Ralph L. Sanders 19-24331-PDR

| am asking the court to waver the Pacer.gov fees until June 1, 2021,

to find a law firm that will take on an existing case.
/ ;
mp oo

   

561 SW 60" ave
Plantation, Fl. 33317

Cell 754.801.7097

Case 19-BK-24331 Page 3 of 3

Ao.

 
